DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/remarks made in an amendment filed November 16, 2020. Independent claims 1, 9, and 17 have been amended. Claims 1-20 are presently pending and are presented for examination.

Allowable subject matter
4.	Claims 2-4, 8, 10-12, 16, and 18-20 which depend from rejected independent claims 1, 9, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 USC § 112, 35 USC § 103, set forth in this Office action.



Response to Arguments/Remarks
5.	35 USC § 103 Rejection. Applicant's arguments/remarks made in an amendment filed November 16, 2020 with regard to the previous 35 USC § 103 rejection have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground(s) of rejection is made in view of Moeglein et al, US 2015/0094089, presented in this Final Office Action. 
The applicant argues that “the claims are directed to using the detected loop to perform an optimization to generate a refined trajectory. Specifically, a trajectory of a mobile device is initially determined based on image data and inertial data. Upon detecting a loop closure, the device generates a refined trajectory based on the image data, inertial data, and in addition the loop closure. As such, the identification of the loop closure refines the calculation of the trajectory of the mobile device. Clearly, Newcomb is silent regarding using the detected loop closure to generate any refined trajectory.”
Pursuant to MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103, I. RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-RECOGNIZED EQUIVALENTS, OR LEGAL PRECEDENT, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992)”

However, the examiner respectfully disagrees. Performing an optimization to generate a refined trajectory is a well-known technique in the art to adjust or correct drift in the computation of a closed loop trajectory (See new ground of rejection in view of Moeglein ¶ 101). The disclosure of Newcomb identifies a loop closure in response to determining that a first image of (See at least fig 4, Col 5, lines 61-67, “The loop closure engine is arranged to detect when the mobile environment sensor has moved in a loop so that the scene depicted in the current depth frame is at least partially overlapping with that of a previous depth frame which is not the immediately preceding depth frame. For 65 example, this may occur when a user walks around the whole floor of the building in FIG. 2 and reaches the starting point again. It may also occur when a user moves around a room behind some furniture and out again to the original start position, or close to that original start position.”), (the examiner interprets the series of images matches a second image equivalent to overlapping of depth map frames. In other words, the depth frames match). The addition of “a first optimization” and “a second optimization” in the amended claims merely incorporates a known feature in the rejected claims which does not impose patentable weight to the claims since it is well-known and it is also improper because adds subject matter that is not supported by the original disclosure. In other words, one of ordinary skill in the art would have been capable of applying this known technique to a known device and the results would have been predictable to one of ordinary skill in the art. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Therefore, the applicant’s conclusory statements that Newcomb is silent regarding using the detected loop closure to 
The applicant argues that “Moeglein is merely directed to determining a trajectory of a mobile device based on a measure of confidence. Moeglein is also silent regarding generating a refined trajectory based on the image data, inertial data, and in addition the loop closure.”
However, the examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Contrary to conclusory remarks of the applicant, Moeglein is only directed to generate a redefined trajectory combined with the disclosure of Newcomb as presented in the Non-Final Office action and, thus, the applicant cannot attack the references individually for what they do not teach.
Therefore, for the above reasons, in view of the new grounds of rejection, the examiner maintains rejection over independent claims 1, 9, and 17. Because pending claims 2-8, 10-16, and 18-20 depend, either directly or indirectly, from rejected independent claims 1, 9, and 17 respectively, these claims are also rejected for at least these reasons.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

8.	Claims 1, 9, and 17 recite “performing a first optimization” and “performing a second optimization”. There is no description in the original specification filed 16 March 2018 of a first and second optimization performed by a processor in the order of steps described by the claim limitation. There is some description where the visual inertial navigation engine performs an optimization that considers multiple trajectories and picks the one that minimizes a second cost function (¶ [0083]), however, the specification does not specifically refers to a first or second steps of optimization while performing the method. Therefore, the claim is rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement. 

Drawings
9.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “performing a first optimization” and “performing a second optimization” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1, 5, 7, 9, 13, 15, and 17, are rejected under 35 U.S.C 103 as being unpatentable over Newcombe et al, US 9,242,171, in view of Moeglein et al. US 2015/0094089, hereinafter referred to as Newcombe and Moeglein, respectively.

Regarding claim 1, Newcombe discloses a device comprising: a processor; and a memory comprising instructions executable by the processor (See at least fig 10, Col 4, lines 60-63, “The mobile environment sensor also comprises one or more processors, a memory and a communications infrastructure”) to:
receive, at a mobile device, a series of images (See at least fig 1, item 102, Col 2, lines 37-47, “depth images obtained from a mobile depth camera which emits and captures infra-red light”), (the examiner interprets a mobile device equivalent to a mobile depth camera); 
receive, at the mobile device, inertial data (See at least fig 3, item 300, Col 4, lines 50-53, “The mobile environment sensor 300 may comprise an orientation sensor 308 such as an inertial measurement unit (IMU), accelerometer, gyroscope, compass or other orientation sensor 308”); 
identify a trajectory of the mobile device by the series of images and the inertial data (See at least fig 2, item 204, Col 3, lines 34-37, “The real time camera tracking system 112 is able to track the position of the mobile depth camera 204 as it moves and a 3D model or map of the floor is formed.”), (the examiner interprets a trajectory to be a direction of movement of a person holding the mobile depth camera); 
identify a loop closure in response to determining that a first image of the series of images matches a second image of the series of images (See at least fig 4, Col 5, lines 61-67, “The loop closure engine is arranged to detect when the mobile environment sensor has moved in a loop so that the scene depicted in the current depth frame is at least partially overlapping with that of a previous depth frame which is not the immediately preceding depth frame. For 65 example, this may occur when a user walks around the whole floor of the building in FIG. 2 and reaches the starting point again. It may also occur when a user moves around a room behind some furniture and out again to the original start position, or close to that original start position.”), (the examiner interprets the series of images matches a second image equivalent to overlapping of depth map frames. In other words, the depth frames match); and 
using the trajectory (See at least fig 2, item 204, Col 3, lines 31-33, “A person 202 holding a mobile depth camera 204 is moving around the floor as indicated by dotted arrows 208”), (the examiner interprets a trajectory to be a direction of movement of a person holding the mobile depth camera), the series of images (See at least fig 1, item 102, Col 2, lines 37-47, “depth images obtained from a mobile depth camera which emits and captures infra-red light”), the inertial data (See at least fig 2, item 204, Col 3, lines 34-37, “The real time camera tracking system 112 is able to track the position of the mobile depth camera 204 as it moves and a 3D model or map of the floor is formed.”), and the loop closure (See at least fig 4, Col 5, lines 61-67, “The loop closure engine is arranged to detect when the mobile environment sensor has moved in a loop so that the scene depicted in the current depth frame is at least partially overlapping with that of a previous depth frame which is not the immediately preceding depth frame).
Newcombe fails to explicitly disclose generate, in response to identifying the loop closure, a refined trajectory by performing a second optimization.
However, Moeglein teaches generate, in response to identifying the loop closure (See at least ¶ 220, “the corrected trajectory of the UE may corresponds to a closed-loop trajectory of the UE, which may be provided in absolute coordinates”), (See at least ¶ 117, “A GBA algorithm can then be used to correct and align the measurements to mitigate or eliminate drift error from an initially estimated trajectory ( corresponding to path 435) and calculate an updated "closed-loop" trajectory (also corresponding to path 435), which may be used to derive a map of retail store”), a refined trajectory by performing a second optimization (See at least ¶ 101 “Global optimization techniques such as Global Bundle Adjustment (GBA) may be used by the EKF 405 to correct for drift and in the computation of a closed loop trajectory of DE during mapping as outlined further below”),  (See at least ¶ 116 “To correct for drift errors, loop closure detection (LCD) and global bundle adjustment (GBA) can be performed on the data gathered by UE 100/MM 152 and/or poses of the UE 100 output by EKF 405 after the user has completed gathering the data”), (The examiner notes that Global optimization techniques such as Global Bundle Adjustment (GBA) are conventional and well known in the art to refine a trajectory as disclosed by Moeglein. Further, it would be obvious to a person of ordinary skill in the art to perform these techniques multiple times to correct drift errors or in other words refine a trajectory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify using the trajectory, the series of images, the inertial data, and the loop closure of Newcombe and include generate, in response to identifying the loop closure, a refined trajectory by performing a second optimization as taught by Moeglein because it would allow the system to mitigate or eliminate drift error from an initially estimated trajectory (Moeglein ¶ 117).

Regarding claim 5, Newcombe discloses the device of claim 1, wherein the memory further includes instructions executable by the processor to generate a map (See at least fig 2, item 204, Col 3, lines 34-37, “The real time camera tracking system 112 is able to track the position of the mobile depth camera 204 as it moves and a 3D model or map of the floor is formed.”).
Newcombe fails to explicitly disclose based on the refined trajectory.
However, Moeglein teaches based on the refined trajectory (See at least ¶ 101 “Global optimization techniques such as Global Bundle Adjustment (GBA) may be used by the EKF 405 to correct for drift and in the computation of a closed loop trajectory of DE during mapping as outlined further below”),  (See at least ¶ 116 “To correct for drift errors, loop closure detection (LCD) and global bundle adjustment (GBA) can be performed on the data gathered by UE 100/MM 152 and/or poses of the UE 100 output by EKF 405 after the user has completed gathering the data”), (The examiner notes that Global optimization techniques such as Global Bundle Adjustment (GBA) are conventional and well known in the art to refine a trajectory as disclosed by Moeglein. Further, it would be obvious to a person of ordinary skill in the art to perform these techniques multiple times to correct drift errors or in other words refine a trajectory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the memory further includes instructions executable by the processor to generate a map of Newcombe and include based on the refined trajectory as taught by Moeglein because it would allow the system to mitigate or eliminate drift error from an initially estimated trajectory (Moeglein ¶ 117).

Regarding claim 7, Newcombe discloses the device of claim 5, wherein the memory further includes instructions executable by the processor to generate a user interface configured to receive drawing input indicating a position of a boundary around the refined trajectory (See at least Col 12, lines 9-27, “The computing-based device 1004 comprises one or more input interfaces 1002 arranged to receive and process input from one or more devices, such as user input devices… The computing based device 1004 may be arranged to provide real-time tracking of that capture device 1008”), (The examiner interprets a user interface configured to receive drawing input indicating a position of a boundary around the refined trajectory equivalent to a user interface that provide real-time tracking of that capture device), wherein the instructions executable by the processor to generate the map based on the refined trajectory are executable to generate the map based further on the position of the boundary (See at least fig 2, item 204, Col 3, lines 34-37, “The real time camera tracking system 112 is able to track the position of the mobile depth camera 204 as it moves and a 3D model or map of the floor is formed.”), (See at least fig 2, Col 4, lines 9-20, “the depth camera and measure and used to determine a physical distance from the environment sensor 300 to a location on objects in the scene”), (The examiner interprets generate the map based further on the position of the boundary equivalent to forming a map as a camera moves on a floor where a boundary can be any object or surface in a room).

Regarding claim 9, Newcombe discloses a non-transitory computer readable medium comprising instructions executable by a processor (See at least fig 10, Col 4, lines 60-63, “The mobile environment sensor also comprises one or more processors, a memory and a communications infrastructure”) to: 
receive, at a mobile device, a series of images (See at least fig 1, item 102, Col 2, lines 37-47, “depth images obtained from a mobile depth camera which emits and captures infra-red light”), (the examiner interprets a mobile device equivalent to a mobile depth camera); 
(See at least fig 3, item 300, Col 4, lines 50-53, “The mobile environment sensor 300 may comprise an orientation sensor 308 such as an inertial measurement unit (IMU), accelerometer, gyroscope, compass or other orientation sensor 308”); 
identify a trajectory of the mobile device using the series of images and the inertial data (See at least fig 2, item 204, Col 3, lines 34-37, “The real time camera tracking system 112 is able to track the position of the mobile depth camera 204 as it moves and a 3D model or map of the floor is formed.”), (the examiner interprets a trajectory to be a direction of movement of a person holding the mobile depth camera); 
identify a loop closure in response to determining that a first image of the series of images matches a second image of the series of images (See at least fig 4, Col 5, lines 61-67, “The loop closure engine is arranged to detect when the mobile environment sensor has moved in a loop so that the scene depicted in the current depth frame is at least partially overlapping with that of a previous depth frame which is not the immediately preceding depth frame. For 65 example, this may occur when a user walks around the whole floor of the building in FIG. 2 and reaches the starting point again. It may also occur when a user moves around a room behind some furniture and out again to the original start position, or close to that original start position.”), (the examiner interprets the series of images matches a second image equivalent to overlapping of depth map frames. In other words, the depth frames match); and 
using the trajectory (See at least fig 2, item 204, Col 3, lines 31-33, “A person 202 holding a mobile depth camera 204 is moving around the floor as indicated by dotted arrows 208”), (the examiner interprets a trajectory to be a direction of movement of a person holding the mobile depth camera), the series of images (See at least fig 1, item 102, Col 2, lines 37-47, “depth images obtained from a mobile depth camera which emits and captures infra-red light”), the inertial data (See at least fig 2, item 204, Col 3, lines 34-37, “The real time camera tracking system 112 is able to track the position of the mobile depth camera 204 as it moves and a 3D model or map of the floor is formed.”), and the loop closure (See at least fig 4, Col 5, lines 61-67, “The loop closure engine is arranged to detect when the mobile environment sensor has moved in a loop so that the scene depicted in the current depth frame is at least partially overlapping with that of a previous depth frame which is not the immediately preceding depth frame).
Newcombe fails to explicitly disclose generate, in response to identifying the loop closure, a refined trajectory by performing a second optimization.
However, Moeglein teaches generate, in response to identifying the loop closure (See at least ¶ 220, “the corrected trajectory of the UE may corresponds to a closed-loop trajectory of the UE, which may be provided in absolute coordinates”), (See at least ¶ 117, “A GBA algorithm can then be used to correct and align the measurements to mitigate or eliminate drift error from an initially estimated trajectory ( corresponding to path 435) and calculate an updated "closed-loop" trajectory (also corresponding to path 435), which may be used to derive a map of retail store”), a refined trajectory by performing a second optimization (See at least ¶ 101 “Global optimization techniques such as Global Bundle Adjustment (GBA) may be used by the EKF 405 to correct for drift and in the computation of a closed loop trajectory of DE during mapping as outlined further below”),  (See at least ¶ 116 “To correct for drift errors, loop closure detection (LCD) and global bundle adjustment (GBA) can be performed on the data gathered by UE 100/MM 152 and/or poses of the UE 100 output by EKF 405 after the user has completed gathering the data”), (The examiner notes that Global optimization techniques such as Global Bundle Adjustment (GBA) are conventional and well known in the art to refine a trajectory as disclosed by Moeglein. Further, it would be obvious to a person of ordinary skill in the art to perform these techniques multiple times to correct drift errors or in other words refine a trajectory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify using the trajectory, the series of images, the inertial data, and the loop closure of Newcombe and include generate, in response to identifying the loop closure, a refined trajectory by performing a second optimization as taught by Moeglein because it would allow the system to mitigate or eliminate drift error from an initially estimated trajectory (Moeglein ¶ 117).

Regarding claim 13, Newcombe discloses the non-transitory computer readable medium of claim 9, further comprising instructions executable by the processor to generate a map (See at least fig 2, item 204, Col 3, lines 34-37, “The real time camera tracking system 112 is able to track the position of the mobile depth camera 204 as it moves and a 3D model or map of the floor is formed.”).
Newcombe fails to explicitly disclose based on the refined trajectory.
However, Moeglein teaches based on the refined trajectory (See at least ¶ 101 “Global optimization techniques such as Global Bundle Adjustment (GBA) may be used by the EKF 405 to correct for drift and in the computation of a closed loop trajectory of DE during mapping as outlined further below”),  (See at least ¶ 116 “To correct for drift errors, loop closure detection (LCD) and global bundle adjustment (GBA) can be performed on the data gathered by UE 100/MM 152 and/or poses of the UE 100 output by EKF 405 after the user has completed gathering the data”), (The examiner notes that Global optimization techniques such as Global Bundle Adjustment (GBA) are conventional and well known in the art to refine a trajectory as disclosed by Moeglein. Further, it would be obvious to a person of ordinary skill in the art to perform these techniques multiple times to correct drift errors or in other words refine a trajectory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the memory further includes instructions executable by the processor to generate a map of Newcombe and include based on the refined trajectory as taught by Moeglein because it would allow the system to mitigate or eliminate drift error from an initially estimated trajectory (Moeglein ¶ 117).

Regarding claim 15, Newcombe discloses the non-transitory computer readable medium of claim 14, further comprising instructions executable by the processor to generate a user interface configured to receive drawing input indicating a position of a boundary around the refined trajectory (See at least Col 12, lines 9-27, “The computing-based device 1004 comprises one or more input interfaces 1002 arranged to receive and process input from one or more devices, such as user input devices… The computing based device 1004 may be arranged to provide real-time tracking of that capture device 1008”), (The examiner interprets a user interface configured to receive drawing input indicating a position of a boundary around the refined trajectory equivalent to a user interface that provide real-time tracking of that capture device), wherein the instructions executable by the processor to generate the map based on the refined trajectory are executable to generate the map based further on the position of the boundary (See at least fig 2, item 204, Col 3, lines 34-37, “The real time camera tracking system 112 is able to track the position of the mobile depth camera 204 as it moves and a 3D model or map of the floor is formed.”), (See at least fig 2, Col 4, lines 9-20, “the depth camera and measure and used to determine a physical distance from the environment sensor 300 to a location on objects in the scene”), (The examiner interprets generate the map based further on the position of the boundary equivalent to forming a map as a camera moves on a floor where a boundary can be any object or surface in a room).

Regarding claim 17, Newcombe discloses a method comprising: 
receiving, at a mobile device, a series of images (See at least fig 1, item 102, Col 2, lines 37-47, “depth images obtained from a mobile depth camera which emits and captures infra-red light”), (the examiner interprets a mobile device equivalent to a mobile depth camera); 
receiving, at the mobile device, inertial data (See at least fig 3, item 300, Col 4, lines 50-53, “The mobile environment sensor 300 may comprise an orientation sensor 308 such as an inertial measurement unit (IMU), accelerometer, gyroscope, compass or other orientation sensor 308”); 
identifying a trajectory of the mobile device using the series of images and the inertial data (See at least fig 2, item 204, Col 3, lines 34-37, “The real time camera tracking system 112 is able to track the position of the mobile depth camera 204 as it moves and a 3D model or map of the floor is formed.”), (the examiner interprets a trajectory to be a direction of movement of a person holding the mobile depth camera); 
identifying a loop closure in response to determining that a first image of the series of images matches a second image of the series of images (See at least fig 4, Col 5, lines 61-67, “The loop closure engine is arranged to detect when the mobile environment sensor has moved in a loop so that the scene depicted in the current depth frame is at least partially overlapping with that of a previous depth frame which is not the immediately preceding depth frame. For 65 example, this may occur when a user walks around the whole floor of the building in FIG. 2 and reaches the starting point again. It may also occur when a user moves around a room behind some furniture and out again to the original start position, or close to that original start position.”), (the examiner interprets the series of images matches a second image equivalent to overlapping of depth map frames. In other words, the depth frames match); and 
using the trajectory (See at least fig 2, item 204, Col 3, lines 31-33, “A person 202 holding a mobile depth camera 204 is moving around the floor as indicated by dotted arrows 208”), (the examiner interprets a trajectory to be a direction of movement of a person holding the mobile depth camera), the series of images (See at least fig 1, item 102, Col 2, lines 37-47, “depth images obtained from a mobile depth camera which emits and captures infra-red light”), the inertial data (See at least fig 2, item 204, Col 3, lines 34-37, “The real time camera tracking system 112 is able to track the position of the mobile depth camera 204 as it moves and a 3D model or map of the floor is formed.”), and the loop closure (See at least fig 4, Col 5, lines 61-67, “The loop closure engine is arranged to detect when the mobile environment sensor has moved in a loop so that the scene depicted in the current depth frame is at least partially overlapping with that of a previous depth frame which is not the immediately preceding depth frame).
Newcombe fails to explicitly disclose generate, in response to identifying the loop closure, a refined trajectory by performing a second optimization.
(See at least ¶ 220, “the corrected trajectory of the UE may corresponds to a closed-loop trajectory of the UE, which may be provided in absolute coordinates”), (See at least ¶ 117, “A GBA algorithm can then be used to correct and align the measurements to mitigate or eliminate drift error from an initially estimated trajectory ( corresponding to path 435) and calculate an updated "closed-loop" trajectory (also corresponding to path 435), which may be used to derive a map of retail store”), a refined trajectory by performing a second optimization (See at least ¶ 101 “Global optimization techniques such as Global Bundle Adjustment (GBA) may be used by the EKF 405 to correct for drift and in the computation of a closed loop trajectory of DE during mapping as outlined further below”),  (See at least ¶ 116 “To correct for drift errors, loop closure detection (LCD) and global bundle adjustment (GBA) can be performed on the data gathered by UE 100/MM 152 and/or poses of the UE 100 output by EKF 405 after the user has completed gathering the data”), (The examiner notes that Global optimization techniques such as Global Bundle Adjustment (GBA) are conventional and well known in the art to refine a trajectory as disclosed by Moeglein. Further, it would be obvious to a person of ordinary skill in the art to perform these techniques multiple times to correct drift errors or in other words refine a trajectory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify using the trajectory, the series of images, the inertial data, and the loop closure of Newcombe and include generate, in response to identifying the loop closure, a refined trajectory by performing a second optimization as taught by Moeglein because it would allow the system to mitigate or eliminate drift error from an initially estimated trajectory (Moeglein ¶ 117).

Claims 2-8 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claims 9 and 17 contain similar limitations to claim 1 so they are rejected for similar reasons.
Claims 10-16 and 18-20 depend from claims 9 and 17 respectively, and therefore include the same limitations as claims 9 and 17, so they are rejected for the same reasons. 

12.	Claims 6 and 14 are rejected under 35 U.S.C 103 as being unpatentable over Newcombe in view of Moeglein, further in view of Konertz et al. US 2011/0310227, hereinafter referred to as Konertz, respectively.

Regarding claim 6, Newcombe discloses the device of claim 5.
Newcombe fails to explicitly disclose wherein the memory further includes instructions executable by the processor to initiate transmission of data representing the map to another device.
However, Konertz teaches wherein the memory further includes instructions executable by the processor to initiate transmission of data representing the map to another device (¶ 30, via Such digital signals representative of a camera view may be transmitted to other computing platforms for storage and/or processing. For example, a camera view obtained at a mobile device may be transmitted to a server system or other suitable computing platform via a communication network or by docking with another computing platform).


Regarding claim 14, Newcombe discloses the non-transitory computer readable medium of claim 13. 
Newcombe fails to explicitly disclose further comprising instructions executable by the processor to initiate transmission of data representing the map to another device.
However, Konertz teaches further comprising instructions executable by the processor to initiate transmission of data representing the map to another device (¶ 30, via Such digital signals representative of a camera view may be transmitted to other computing platforms for storage and/or processing. For example, a camera view obtained at a mobile device may be transmitted to a server system or other suitable computing platform via a communication network or by docking with another computing platform).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the memory further includes instructions executable by the processor to generate a map of Newcombe and include further comprising instructions executable by the processor to initiate transmission of data representing the map to another device as taught by Konertz because it would allow the system to generate .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665